UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2686



EMMETT JOHNSON JAFARI,

                                            Plaintiff - Appellant,

          versus


CITY OF RICHMOND, Municipal Corporation;
ROBERT C. BOBB, Individually, and in his Offi-
cial Capacity as City Manager; JERRY JOHNSON,
Individually, and in his Official Capacity as
Deputy City Manager; JOHN A. RUPP, Individ-
ually, and in his Official Capacity as City
Attorney; L. CHESTER BRAZZELL, Individually,
and in his Official Capacity as Director of
Personnel; JEFFREY WOODSON, Individually, and
in his Official Capacity as Director of Parks,
Recreation and Community Facilities; L. ANGEL
JONES, Individually, and in her Official
Capacity as Deputy Director of Parks, Recrea-
tion, and Community Facilities,

                                           Defendants - Appellees.




                            No. 99-1211



EMMETT JOHNSON JAFARI,

                                            Plaintiff - Appellant,

          versus
ROBERT C. BOBB, Individually, and in his Offi-
cial Capacity as City Manager; JERRY JOHNSON,
Individually, and in his Official Capacity as
Deputy City Manager; JEFFREY WOODSON, Indi-
vidually, and in his Official Capacity as
Director of Parks, Recreation and Community
Facilities,

                                          Defendants - Appellees,

          and


CITY OF RICHMOND, Municipal Corporation; JOHN
A. RUPP, Individually, and in his Official Ca-
pacity as City Attorney; L. CHESTER BRAZZELL,
Individually, and in his Official Capacity as
Director of Personnel; L. ANGEL JONES, Indi-
vidually, and in her Official Capacity as
Deputy Director of Parks, Recreation, and
Community Facilities,

                                                       Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-419-3)


Submitted:   April 20, 1999               Decided:   July 13, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Johnson Jafari, Appellant Pro Se.    Beverly Agee Burton,
Assistant City Attorney Keith Allen May, CITY ATTORNEY’S OFFICE,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                2
PER CURIAM:

     Emmett Johnson Jafari appeals two district court orders, the

first order granting Defendants’ motion for summary judgment,

denying his motion for entry of default judgment, and dismissing

his sexual discrimination claims under Title VII for lack of

subject-matter   jurisdiction,   and   the    second   order   granting

Defendants Bobb’s, Woodson’s, and Johnson’s motions to dismiss and

denying Jafari’s motion for entry of default judgment against

Defendants.   We have reviewed the record and the district court’s

opinions and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.    Jafari v. City of Richmond,

No. CA-98-419-3 (E.D. Va. Oct. 13, 1998 and Jan. 12, 1999).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                 3